DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/28/2021 is acknowledged. Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/28/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,844,453. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 7: Claim 1 of ‘453 requires a yield strength of 862 MPa or more. ‘453 requires tempered martensite content of 95% or more. ‘453 claim 1 requires the following composition: 
Claim 7

C 0.2-0.5%
0.2-0.5%
Si 0.05-0.4%
0.05-0.4%
Mn 0.3-0.9%
0.6-1.5%
P 0-0.015%
0-0.015%
S 0-0.005%
0-0.005%
Al 0.03-0.1%
0.005-0.1%
N 0-0.006%
0-0.006%
Cr 0.6-1.7%
0-0.6%
Mo 1-3%
1-3%
V 0.02-0.3%
0.05-0.3%

0.001-0.02%
B 0.0005-0.004%
0.0003-0.003%
O 0-0.003%
0-0.003%
Ti 0-0.003%
0.003-0.025%
Fe Balance and Impurities
Balance

MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Furthermore, ‘453 includes 0-0.6% Cr which is so close to the claimed range that a prima facie case of obviousness would be similarly present. MPEP 2144.05. Similarly, the claims are not patentably distinct.

Instant claim 7
‘453 claim 1
Nitride inclusions 4um or more 50 or less per 100 mm2
Nitride inclusions 4um or more 100 or less per 100 mm2
Nitride inclusions 4um or less 500 or less per 100 mm2
Nitride inclusions 4um or less 1000 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2

The claimed ranges for the inclusion lie within the ranges taught by ‘453 for each of the four listed inclusions. MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Similarly, the claims are not patentably distinct. 
Claims 9 and 10: ‘453 claim 1 includes Cu, Ni, and W within the claimed ranges. 

Claims 7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,920,297. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 7: Claim 1 of ‘297 requires a yield strength of 866 MPa or more. ‘297 requires tempered martensite content of 95% or more. ‘297 claim 1 requires the following composition: 
Claim 7

C 0.2-0.5%
0.2-0.5%
Si 0.05-0.4%
0.05-0.4%
Mn 0.3-0.9%
0.3-0.9%
P 0-0.015%
0-0.015%

0-0.005%
Al 0.03-0.1%
0.005-0.1%
N 0-0.006%
0-0.006%
Cr 0.6-1.7%
0.6-1.7%
Mo 1-3%
1-3%
V 0.02-0.3%
0.02-0.3%
Nb 0.003-0.02%
0.001-0.01%
B 0.0005-0.004%
0.0003-0.003%
O 0-0.003%
0-0.003%
Ti 0-0.003%
0.003-0.025%
Fe Balance and Impurities
Balance

MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Similarly, the claims are not patentably distinct. 
Instant claim 7
‘297 claim 1
Nitride inclusions 4um or more 50 or less per 100 mm2
Nitride inclusions 4um or more 100 or less per 100 mm2
Nitride inclusions 4um or less 500 or less per 100 mm2
Nitride inclusions 4um or less 1000 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2

The claimed ranges for the inclusion lie within the ranges taught by ‘297 for each of the four listed inclusions. MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Similarly, the claims are not patentably distinct. 
Claims 9 and 10: ‘297 claim 2 includes Cu, Ni, and W within the claimed ranges. 

Claims 7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,876,182. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 7: Claim 1 of ‘182 requires a yield strength of 862 MPa or more. ‘086 requires tempered martensite content of 95% or more. ‘182 claim 1 requires the following composition: 
Claim 7

C 0.2-0.5%
0.2-0.5%
Si 0.05-0.4%
0.05-0.4%
Mn 0.3-0.9%
0.3-0.9%

0-0.015%
S 0-0.005%
0-0.005%
Al 0.03-0.1%
0.005-0.1%
N 0-0.006%
0-0.006%
Cr 0.6-1.7%

Mo 1-3%
1-3%
V 0.02-0.3%
0.01-0.05%
Nb 0.003-0.02%
0.001-0.01%
B 0.0005-0.004%
0.0003-0.003%
O 0-0.003%
0-0.003%
Ti 0-0.003%
0.003-0.025%
Fe Balance and Impurities
Balance

MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Similarly, the claims are not patentably distinct. The claims ‘182 is open ended and covers any amount of chromium. Thus, claim 7 are claim 1 are not patentably indistinct. Furthermore, ‘182 claim 2 includes 0-0.6% Cr which is so close to the claimed range that a prima facie case of obviousness would be similarly present. MPEP 2144.05. Similarly, the claims are not patentably distinct.

Instant claim 7
‘182 claim 1
Nitride inclusions 4um or more 50 or less per 100 mm2
Nitride inclusions 4um or more 100 or less per 100 mm2
Nitride inclusions 4um or less 500 or less per 100 mm2
Nitride inclusions 4um or less 1000 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2

The claimed ranges for the inclusion lie within the ranges taught by ‘182 for each of the four listed inclusions. MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Similarly, the claims are not patentably distinct. 
Claims 9 and 10: ‘182 claim 2 includes Cu, Ni, and W within the claimed ranges. 

Claims 7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/064,086 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 7: Claim 6 of ‘086 requires a yield strength of 862 MPa or more. ‘086 requires tempered martensite content of 95% or more. ‘086 claim 6 requires the following composition: 
Claim 7

C 0.2-0.5%
0.2-0.5%
Si 0.05-0.4%
0.05-0.4%
Mn 0.3-0.9%
0.5-0.8%
P 0-0.015%
0-0.015%
S 0-0.005%
0-0.005%
Al 0.03-0.1%
0.005-0.1%
N 0-0.006%
0-0.006%
Cr 0.6-1.7%
0.1-2.5%
Mo 1-3%
0.1-1%
V 0.02-0.3%
0.03-0.3%
Nb 0.003-0.02%
0.001-0.03%
B 0.0005-0.004%
0.0003-0.003%
O 0-0.003%
0-0.003%
Ti 0-0.003%
0.003-0.025%
Fe Balance and Impurities
Balance

MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Similarly, the claims are not patentably distinct.

Instant claim 7
‘086 claim 6
Nitride inclusions 4um or more 50 or less per 100 mm2
Nitride inclusions 4um or more 100 or less per 100 mm2
Nitride inclusions 4um or less 500 or less per 100 mm2
Nitride inclusions 4um or less 700 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or more 60 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2
Oxide inclusions 4um or less 500 or less per 100 mm2


The claimed ranges for the inclusion lie within the ranges taught by ‘086 for each of the four listed inclusions. MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Similarly, the claims are not patentably distinct. 
Claims 9 and 10: ‘086 claim 6 includes Cu, Ni, and W within the claimed ranges. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arai US Pg Pub 2016/0160307.
Claims 7 and 8: Arai teaches a high-strength oil-well steel pipe (Title, Abstract, and [0023]). Arai teaches the steel has the following composition:
Claim 7
Arai Abstract
Arai Example B
C 0.2-0.5%
0.4-0.65%
0.47%
Si 0.05-0.4%
0.05-0.5%
0.35%

0.1-1%
0.4%
P 0-0.015%
0-0.02%
0.012%
S 0-0.005%
0-0.002%
0.0014%
Al 0.03-0.1%
0.01-0.1%
0.041%
N 0-0.006%
0-0.006%
0.0035%
Cr 0.6-1.7%
0.4-1.5%
0.61%
Mo 1-3%
0.5-2.5%
1.2%
V 0.02-0.3%
0.05-0.25%
0.08%
Nb 0.003-0.02%
0.01-0.2%
0.031%
B 0.0005-0.004%
0-0.0015%
Opt [0049]
O 0-0.003%


Ti 0-0.003%
0-0.01%

Fe Balance and Impurities
Balance and impurities
Balance and impurities


Where the claimed range lies within or overlaps the prior art range a case of prima facie obviousness is present. MPEP 2144.05. For the broad composition found in the abstract all the elements above either meet the range as the prior art range is in the claimed range or the range is obvious as the claimed range lies within or overlaps the prior art range except for the oxygen content. Arai teaches that oxides are not desirable as they reduce the sulfide stress cracking resistance ([0043]). As the oxygen content is not measured is only detrimental and is an impurity to be reduced. Either the steel has low enough oxygen content such that it meets the claims or it would have been obvious to a person of ordinary skill to reduce the oxygen content in pursuit of a purer product. MPEP 2144.04 VII. 
Additionally, Example B meets the range for each of the elements except for the boron content. Arai teaches in [0049] that boron is an optional component added to increase the hardenability of the steel which is compelling reason to further add boron to the example composition. 
Arai teaches the steel has a yield strength of 965 MPa or more (Arai Claim 1). Arai teaches that the structure is tempered martensite with up to 2% retained austenite (Arai Claim 1). Arai does not does not explicitly state a tempered martensite percentage. However, Arai teaches that other phases cannot be present if the high strength of the invention is to be achieved and Arai claim 1 uses the closed 
Arai does not specify the size or number density of oxides, nitrides, or carbides within the steel. Arai does however specify a broad composition which provides for all of the compositional requirements. Arai also teaches a method of fabricating the steel with many of the same steps as the instant specification. Arai teaches casting, heating in a furnace, hot working into a pipe, reheating to an intermediate temperature treatment followed by quenching 850-950 C, and tempering the steel 650-700 C (Arai [0068]-[0082]). In comparison Applicant’s specification includes the steps of heating in a furnace ([0077]), hot working into a pipe ([0078]), reheating between hot working and tempering followed by quenching to less than 950 C ([0085]-[0086]), and tempering the steel 660-710 C ([0084]), US PG Pub 2018/0226039. 
MPEP 2112 provides the guidance that the where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In this case, Arai teaches an identical or substantially identical composition and an identical or substantially identical process to the process disclosed by Applicant. Thus, a prima facie case of obviousness has been made for the nitride and oxide inclusions in claim 7 and for the carbide inclusions in claim 8. 

Claims 9 and 10: Arai teaches the composition includes 0-0.15% Cu (Abstract). 

Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over US 10,844,453.
applicant and at least one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Claim 7: Claim 1 of ‘453 requires a yield strength of 862 MPa or more. ‘453 requires tempered martensite content of 95% or more. ‘453 claim 1 requires the following composition: 
Claim 7

C 0.2-0.5%
0.2-0.5%
Si 0.05-0.4%
0.05-0.4%
Mn 0.3-0.9%
0.6-1.5%
P 0-0.015%
0-0.015%
S 0-0.005%
0-0.005%
Al 0.03-0.1%
0.005-0.1%
N 0-0.006%
0-0.006%
Cr 0.6-1.7%
0-0.6%
Mo 1-3%
1-3%
V 0.02-0.3%
0.05-0.3%
Nb 0.003-0.02%
0.001-0.02%
B 0.0005-0.004%
0.0003-0.003%
O 0-0.003%
0-0.003%
Ti 0-0.003%
0.003-0.025%
Fe Balance and Impurities
Balance

MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Furthermore, ‘453 includes 0-0.6% Cr which is so close to the claimed range that a prima facie case of obviousness would be similarly present. MPEP 2144.05. 

Instant claim 7
‘453 claim 1
Nitride inclusions 4um or more 50 or less per 100 mm2
Nitride inclusions 4um or more 100 or less per 100 mm2
Nitride inclusions 4um or less 500 or less per 100 mm2
Nitride inclusions 4um or less 1000 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2

The claimed ranges for the inclusion lie within the ranges taught by ‘453 for each of the four listed inclusions. MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a 
Claim 8: ‘453 does not teach the claimed carbide content. ‘453 teaches method of making the steel pipe includes heating the steel in a furnace to 1050-1350 C col 11 line 49, hot working to form the pipe col 11 line 64, reheating to Ac3 to 1000 C col 12 lines 53-54, tempering col 12 line 33, and quenching col 13 lines 5-12. In comparison Applicant’s specification includes the steps of heating in a furnace ([0077]), hot working into a pipe ([0078]), reheating between hot working and tempering followed by quenching to less than 950 C ([0085]-[0086]), and tempering the steel 660-710 C ([0084]), US PG Pub 2018/0226039. 
MPEP 2112 provides the guidance that the where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In this case, ‘453 teaches an identical or substantially identical composition and an identical or substantially identical process to the process disclosed by Applicant. Thus, a prima facie case of obviousness has been made for the carbide inclusions in claim 8. 
Claims 9 and 10: ‘453 claim 1 includes Cu, Ni, and W within the claimed ranges. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over US 10,920,297.
The applied reference has a common applicant and at least one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Claim 7: Claim 1 of ‘297 requires a yield strength of 866 MPa or more. ‘297 requires tempered martensite content of 95% or more. ‘297 claim 1 requires the following composition: 
Claim 7

C 0.2-0.5%
0.2-0.5%
Si 0.05-0.4%
0.05-0.4%
Mn 0.3-0.9%
0.3-0.9%
P 0-0.015%
0-0.015%
S 0-0.005%
0-0.005%
Al 0.03-0.1%
0.005-0.1%
N 0-0.006%
0-0.006%
Cr 0.6-1.7%
0.6-1.7%
Mo 1-3%
1-3%
V 0.02-0.3%
0.02-0.3%
Nb 0.003-0.02%
0.001-0.01%
B 0.0005-0.004%
0.0003-0.003%
O 0-0.003%
0-0.003%
Ti 0-0.003%
0.003-0.025%
Fe Balance and Impurities
Balance

MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. 
Instant claim 7
‘297 claim 1
Nitride inclusions 4um or more 50 or less per 100 mm2
Nitride inclusions 4um or more 100 or less per 100 mm2
Nitride inclusions 4um or less 500 or less per 100 mm2
Nitride inclusions 4um or less 1000 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2

The claimed ranges for the inclusion lie within the ranges taught by ‘297 for each of the four listed inclusions. MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Thus, the claim is prima facie obvious in view of ‘297.
Claim 8: ‘297 does not teach the claimed carbide content. ‘297 teaches method of making the steel pipe includes heating the steel in a furnace to 1050-1350 C col 11 line 52, hot working to form the pipe col 12 line 1, reheating to Ac3 to 1000 C col 12 lines 55-56, tempering col 12 line 36, and quenching col 13 lines 7-15. In comparison Applicant’s specification includes the steps of heating in a furnace ([0077]), hot working into a pipe ([0078]), reheating between hot working and tempering followed by quenching to less than 950 C ([0085]-[0086]), and tempering the steel 660-710 C ([0084]), US PG Pub 2018/0226039. 
MPEP 2112 provides the guidance that the where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In this case, ‘297 teaches an identical or substantially identical composition and an identical or substantially identical process to the process disclosed by Applicant. Thus, a prima facie case of obviousness has been made for the carbide inclusions in claim 8. 
Claims 9 and 10: ‘297 claim 2 includes Cu, Ni, and W within the claimed ranges. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over US 10,876,182.
The applied reference has a common applicant and at least one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Claim 7: Claim 1 of ‘182 requires a yield strength of 862 MPa or more. ‘086 requires tempered martensite content of 95% or more. ‘182 claim 1 requires the following composition: 
Claim 7

C 0.2-0.5%
0.2-0.5%
Si 0.05-0.4%
0.05-0.4%
Mn 0.3-0.9%
0.3-0.9%
P 0-0.015%
0-0.015%
S 0-0.005%
0-0.005%
Al 0.03-0.1%
0.005-0.1%
N 0-0.006%
0-0.006%
Cr 0.6-1.7%

Mo 1-3%
1-3%
V 0.02-0.3%
0.01-0.05%
Nb 0.003-0.02%
0.001-0.01%
B 0.0005-0.004%
0.0003-0.003%
O 0-0.003%
0-0.003%
Ti 0-0.003%
0.003-0.025%
Fe Balance and Impurities
Balance

MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Similarly, the claims are not patentably distinct. The claims ‘182 is open ended and covers any amount of chromium. Thus, claim 7 are claim 1 are not patentably indistinct. Furthermore, ‘182 claim 2 includes 0-0.6% Cr which is so close to the claimed range that a prima facie case of obviousness would be similarly present. MPEP 2144.05. 

Instant claim 7
‘182 claim 1
Nitride inclusions 4um or more 50 or less per 100 mm2
Nitride inclusions 4um or more 100 or less per 100 mm2
Nitride inclusions 4um or less 500 or less per 100 mm2
Nitride inclusions 4um or less 1000 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2
Oxide inclusions 4um or less 400 or less per 100 mm2



Claim 8: ‘182 does not teach the claimed carbide content. ‘182 teaches method of making the steel pipe includes heating the steel in a furnace to 1050-1350 C col 11 line 41, hot working to form the pipe col 11 line 56, reheating to Ac3 to 1000 C col 12 lines 45-46, tempering col 12 line 26, and quenching col 12 line 64. In comparison Applicant’s specification includes the steps of heating in a furnace ([0077]), hot working into a pipe ([0078]), reheating between hot working and tempering followed by quenching to less than 950 C ([0085]-[0086]), and tempering the steel 660-710 C ([0084]), US PG Pub 2018/0226039. 
MPEP 2112 provides the guidance that the where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In this case, ‘182 teaches an identical or substantially identical composition and an identical or substantially identical process to the process disclosed by Applicant. Thus, a prima facie case of obviousness has been made for the carbide inclusions in claim 8. 
Claims 9 and 10: ‘182 claim 2 includes Cu, Ni, and W within the claimed ranges. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of 

Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over US Pg Pub 2019/0024201.
The applied reference has a common applicant and at least one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Claim 7: Claim 6 of ‘201 requires a yield strength of 862 MPa or more. ‘201 requires tempered martensite content of 95% or more. ‘201 claim 6 requires the following composition: 
Claim 7

C 0.2-0.5%
0.2-0.5%
Si 0.05-0.4%
0.05-0.4%
Mn 0.3-0.9%
0.5-0.8%
P 0-0.015%
0-0.015%
S 0-0.005%
0-0.005%
Al 0.03-0.1%
0.005-0.1%
N 0-0.006%
0-0.006%
Cr 0.6-1.7%
0.1-2.5%
Mo 1-3%
0.1-1%
V 0.02-0.3%
0.03-0.3%
Nb 0.003-0.02%
0.001-0.03%
B 0.0005-0.004%
0.0003-0.003%
O 0-0.003%
0-0.003%
Ti 0-0.003%
0.003-0.025%
Fe Balance and Impurities
Balance

MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. 

Instant claim 7
‘201 claim 6
Nitride inclusions 4um or more 50 or less per 100 mm2
Nitride inclusions 4um or more 100 or less per 100 mm2
Nitride inclusions 4um or less 500 or less per 100 mm2
Nitride inclusions 4um or less 700 or less per 100 mm2
Oxide inclusions 4um or more 40 or less per 100 mm2
Oxide inclusions 4um or more 60 or less per 100 mm2

Oxide inclusions 4um or less 500 or less per 100 mm2


The claimed ranges for the inclusion lie within the ranges taught by ‘201 for each of the four listed inclusions. MPEP 2144.05 provides that in the case of overlapping ranges or claim ranges within a prior art range a case of prima facie obviousness is present. Thus, the claim is prima facie obvious in view of ‘182.

Claim 8: ‘201 does not teach the claimed carbide content. ‘201 teaches method of making the steel pipe includes heating the steel in a furnace to 1050-1350 C [0060], hot working to form the pipe [0062], reheating to Ac3 to 1000 [0067], tempering [0065], and quenching [0072]. In comparison Applicant’s specification includes the steps of heating in a furnace ([0077]), hot working into a pipe ([0078]), reheating between hot working and tempering followed by quenching to less than 950 C ([0085]-[0086]), and tempering the steel 660-710 C ([0084]), US PG Pub 2018/0226039. 
MPEP 2112 provides the guidance that the where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In this case, ‘201 teaches an identical or substantially identical composition and an identical or substantially identical process to the process disclosed by Applicant. Thus, a prima facie case of obviousness has been made for the carbide inclusions in claim 8. 
Claims 9 and 10: ‘086 claim 6 includes Cu, Ni, and W within the claimed ranges. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Numata US Pg Pub 2006/0016520, as applied in 16/064,086 Office Action dated 4/9/2021
Eguchi US Pg Pub 2012/0186704, as applied in 16/064,086 Office Action dated 4/9/2021
Holappa ("Secondary steelmaking." Treatise on Process Metallurgy. Elsevier, 2014. 301-345. Chapter 1.6.), as applied in 16/064,086 Office Action dated 4/9/2021

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736